I respectfully dissent from the views expressed in the opinion of the majority; and the reasons of my dissent are as follows:
1. The granting or refusing of a continuance is a matter within the discretion of the trial court; and this court will interfere only when there is a clear abuse of discretion. See West's Arkansas Digest, "Appeal and Error," 966. I see nothing to indicate any abuse of discretion. The trial judge saw the parties first-hand. We see only the printed page. It is going too far too suddenly to hold that the trial judge abused his discretion in this case.
2. The testimony of Stiles, the driver of the Clift truck, was cumulative; and therefore the continuance could have been properly refused. Mrs. M. L. Greer was called as a witness by the defendant, and she testified that she saw Stiles drive up in the Clift truck, and she also testified as to the manner of his stopping. Alfred Greer, her son, likewise, testified for the appellant to practically the same effect. So Stiles' testimony was only cumulative, even if due diligence had been used to secure his presence of his deposition. *Page 251 
3. Under 1494 of Pope's Digest, the plaintiff had the right to defeat the motion for continuance by admitting that, on the trial, Stiles, if present, would have testified to the statement contained in the motion for continuance. The plaintiff made this admission, and the statement contained in the motion for continuance was read to the jury. Thus the plaintiff fully complied with the statute and had an absolute right to have the continuance denied. The defendant, McLeod, was not a party to the motion for continuance, and had previously announced ready for trial. While the attorney for McLeod objected to the motion being read, nevertheless the statement was read in evidence. There is nothing in the statute which says that the court must grant a continuance between the interested parties because some third party ineffectually objects to the reading of the statement.
I think the verdict in one particular was grossly excessive; but this could be cured by a conditional remittitur rather than to unconditionally force the parties to expend time and energy in a new trial — especially when we need all available man power in camps and war plants.
Therefore, I respectfully dissent from the views expressed in the majority opinion.